219 Ga. 264 (1963)
133 S.E.2d 16
RICHARDSON
v.
ANDERSON.
22144.
Supreme Court of Georgia.
Argued September 11, 1963.
Decided September 18, 1963.
Rehearing Denied October 10, 1963.
Frank T. Cash, Scott, Scroggins, Cash & Crim, for plaintiff in error.
Norman H. Fudge, Foster & Fudge, contra.
DUCKWORTH, Chief Justice.
By agreement, the claimants, to the funds in a condemnation case stipulated that a construction of the will of one Charity Lattimore would determine which of them was entitled to the funds paid into court by the condemnor. The sole question was who was entitled to the funds,  that is, who had title to the condemned property at the time of its condemnation? The Court of Appeals and not this court has jurisdiction since this is not a case involving title to land or of equity construing a will but involves a *265 plain question of law. Grant v. Oakey, 218 Ga. 723 (130 SE2d 490); Boswell v. Underwood, 217 Ga. 675 (124 SE2d 394), and cases cited therein.
Transferred to the Court of Appeals. All the Justices concur.